Case 2:13-cv-14789-SFC-LJM ECF No. 39, PageID.2550 Filed 08/05/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JOSEPH A. SUTTON,

             Petitioner,
                                                CASE NO. 2:13-cv-14789
v.                                              HONORABLE SEAN F. COX

THOMAS MACKIE,

          Respondent.
______________________________/

           ORDER DENYING PETITIONER’S APPLICATION
         FOR A CERTIFICATE OF APPEALABILITY (ECF No. 37)

      Petitioner Joseph A. Sutton, a state prisoner in the custody of the Michigan

Department of Corrections, has appealed the Court’s denial of his amended habeas

corpus petition.     The amended habeas petition challenged Petitioner’s state

convictions for first-degree murder and two firearm offenses. Petitioner claimed

that: (1) the prosecution suppressed evidence of police misconduct to conceal the

fact that death threats were used to force a prosecution witness to testify falsely

against Petitioner, and the prosecutor lied to the trial court to validate the witness’s

testimony; (2) defense counsel provided ineffective assistance by failing to notify

the trial court that death threats were used to force the prosecution witness to testify

against Petitioner; (3) trial counsel was ineffective for failing to call expert witnesses
Case 2:13-cv-14789-SFC-LJM ECF No. 39, PageID.2551 Filed 08/05/21 Page 2 of 5




in Petitioner’s behalf; and (4) appellate counsel omitted compelling issues during

the direct appeal. (ECF No. 22, PageID.1969.)

        Now before this Court is Petitioner’s application for a certificate of

appealability. Petitioner alleges in his application that the Court’s dispositive

opinion was based on a misperception of the evidence and information regarding his

Brady1 claim and that the Court was biased and disregarded evidence and

information. (ECF No. 37, PageID.2528.)

                                    I. Discussion

        A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To satisfy this standard, a prisoner must demonstrate that reasonable jurists could

either disagree with the district court’s resolution of his constitutional claims or

conclude the issues presented are adequate to deserve encouragement to proceed

further.     Miller-El    v.    Cockrell,       537   U.S.   322,      327    (2003).

        The Court declined to issue a certificate of appealability in its dispositive

opinion and order. The Court, therefore, will treat Petitioner’s application as a

motion for reconsideration. This District’s Local Rules provide that

        [g]enerally, and without restricting the Court’s discretion, the Court
        will not grant motions for rehearing or reconsideration that merely
        present the same issues ruled upon by the Court, either expressly or by

1
    See Brady v. Maryland, 373 U.S. 83 (1963).

                                            2
Case 2:13-cv-14789-SFC-LJM ECF No. 39, PageID.2552 Filed 08/05/21 Page 3 of 5




       reasonable implication. The movant must not only demonstrate a
       palpable defect by which the Court and the parties and other persons
       entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

       Here, Petitioner argues that the prosecution failed to disclose information

about how it discovered prosecution witness Andre Christian and about threats

allegedly made to Christian to induce his testimony against Petitioner. Petitioner

also argues that his trial counsel was ineffective for failure to (i) notify the trial court

about the threats allegedly made to Christian and (ii) produce an expert witness to

testify about prosecution witness Charmane Murphy’s mental health records.

Finally, Petitioner contends that appellate counsel was ineffective for not raising

Petitioner’s claims about Christian and Murphy on appeal.                  (ECF No. 37,

PageID.2529-2532.) 2


2
       In his supporting brief, Petitioner also argues that the prosecutor bolstered
Murphy’s testimony and also admitted improper “bad acts” evidence and that
defense counsel’s failure to object to the bolstering and “bad acts” evidence deprived
him of effective assistance of counsel. See Brief in Support of Application for
Certificate of Appealability, ECF No. 37, PageID.2544-2547. Petitioner did not
raise these arguments as grounds for relief in his habeas petition, and his application
for a certificate of appealability is not the proper place to raise new claims.

      To the extent that Petitioner is raising new grounds for habeas corpus relief,
his new claims are the equivalent of a second or successive habeas petition. The
                                             3
Case 2:13-cv-14789-SFC-LJM ECF No. 39, PageID.2553 Filed 08/05/21 Page 4 of 5




      The Court addressed Petitioner’s claims about his trial and appellate attorneys

and the prosecutor’s conduct in its dispositive opinion.         The Court rejected

Petitioner’s Brady claim because the record did not support Petitioner’s claim that

the prosecutor suppressed evidence or lied to the trial court. The Court also

thoroughly analyzed Petitioner’s claim about trial counsel and found no merit in the

claims.

      Finally, the Court rejected Petitioner’s claim about appellate counsel because

the underlying claims lacked merit or because the Petitioner was not prejudiced by

appellate counsel’s failure to raise the claims. The Court also pointed out that the

state court’s conclusion -- that appellate counsel was not ineffective – was

objectively reasonable.

                            II. Conclusion and Order

      Petitioner has not shown that the Court made a palpable error when it rejected

his habeas claims or that correcting the alleged defects would result in a different

disposition of his case. Accordingly, the Court declines to reconsider its dispositive




Court has no jurisdiction to consider Petitioner’s new claims unless he first obtains
permission from the Sixth Circuit Court of Appeals for authorization to file a second
or successive petition. 28 U.S.C. § 2244(b)(3)(A); Franklin v. Jenkins, 839 F.3d
465, 475 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3) and Burton v. Stewart, 549
U.S. 147, 149 (2007)).
                                          4
Case 2:13-cv-14789-SFC-LJM ECF No. 39, PageID.2554 Filed 08/05/21 Page 5 of 5




opinion and its decision not to issue a certificate of appealability. Petitioner’s

application for a certificate of appealability is denied.

      IT IS SO ORDERED.

Dated: August 5, 2021                           s/Sean F. Cox
                                                Sean F. Cox
                                                U. S. District Judge




                                            5
